FIFTH AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
Fifth Amendment (the “Amendment”) to a certain Second Amended and Restated Loan
and Security Agreement, dated as of February 19, 2009, by and among RCM
Technologies, Inc. and all of its subsidiaries (collectively, the “Borrower”),
Citizens Bank of Pennsylvania, a Pennsylvania state chartered bank, in its
capacity as administrative agent and arranger (the “Agent”), and Citizens Bank
of Pennsylvania, as lender (the “Bank”).
WHEREAS, the Bank and the Borrower made, executed and delivered a Second Amended
and Restated Loan and Security Agreement, dated as of February 19, 2009, as
amended by a certain Amendment to Second Amended and Restated Loan and Security
Agreement dated as of July 22, 2011, a certain Second Amendment to Second
Amended and Restated Loan and Security Agreement dated as of October 24, 2011, a
certain Third Amendment to Second Amended and Restated Loan and Security
Agreement dated as of December, 2011, and a certain Fourth Amendment to Second
Amended and Restated Loan and Security Agreement dated as of December 12, 2014
(collectively, the “Original Loan and Security Agreement”), and in connection
therewith, the Borrower executed and delivered a Seventh Amended and Restated
Revolving Credit Note payable to the order of the Bank, in the original
principal amount of $35,000,000.00, dated December 12, 2014 (the “Restated
Credit Note”); and
WHEREAS, as security for (a) the punctual performance in full by the Borrower of
its obligations under the Loan Documents (as such term is defined in the
Original Loan and Security Agreement), (b) the punctual payment in full of all
amounts owing or to be owing under any
 
 
1

--------------------------------------------------------------------------------

 
Loan Document, (c) the punctual payment of any other amounts which at any time
may be due and payable from the Borrower to the Bank, in each case whether
presently existing or hereafter arising (collectively, the “Secured
Obligations”), the Borrower granted a security interest to the Bank in the
Collateral (as such term is defined in the Original Loan and Security
Agreement), pursuant to the terms and provisions of the Original Loan and
Security Agreement; and
WHEREAS, the Borrower has requested the Bank amend certain terms and provisions
of the Original Loan and Security Agreement, and the Bank is willing to consent
to such modifications upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained, and
each intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1. Except as expressly defined herein, all terms used herein shall have the
meanings ascribed to them in the Original Loan and Security Agreement.  This
Amendment is intended to amend the Original Loan and Security Agreement, and the
Original Loan and Security Agreement shall be so amended, from and as of the
date hereof.
2. The Original Loan and Security Agreement shall be amended so that all
references to “Agreement” contained therein shall mean the Original Loan and
Security Agreement, as amended herein, and as further amended, supplemented or
modified from time to time.
3. The first sentence of the definition of “Applicable LIBOR Rate Margin” found
in Section 1.1 of the Original Loan and Security Agreement is hereby amended and
restated in its entirety as follows:
Applicable LIBOR Rate Margin – The amount to be added to the applicable LIBOR
Rate to determine the applicable LIBOR Based Rate for all amounts outstanding
under the Loans which bear interest at the LIBOR Based Rate, which amount shall
be
 
 
2

--------------------------------------------------------------------------------

 
determined in accordance with the ratio of the Borrower’s Total Funded Debt to
EBITDA a set forth in the following matrix:
 
 
Tier
Total Funded
Debt to EBITDA
Applicable
LIBOR Rate Margin
V
≥ 2.75x
225 b.p.
IV
≥ 2.50x but <2.75x
200 b.p.
III
≥ 2.25x but <2.50x
175 b.p.
II
≥ 1.25x but < 2.25x
150 b.p.
I
< 1.25x
125 b.p.

 
4. The first sentence of the definition of “Applicable Prime Rate Margin” is
hereby amended and restated in its entirety as follows:
 
Applicable Prime Rate Margin -The amount to be added to the applicable Prime
Rate to determine the applicable Prime Based Rate for all amounts outstanding
under the Loans which bear interest at the Prime Based Rate, which amount shall
be determined in accordance with the ratio of the Borrower’s Total Funded Debt
to EBITDA as set forth in the following matrix:
 
 
Tier
Total Funded
Debt to EBITDA
Applicable
Prime Rate Margin
V
≥ 2.75x
30 b.p.
IV
≥ 2.50x but <2.75x
25 b.p.
III
≥ 2.25x but <2.50x
0 b.p.
II
≥ 1.25x but < 2.25x
0 b.p.
I
< 1.25x
0 b.p.

 
5. The definition of “Fixed Charge Ratio” found in Section 1.1 of the Original
Loan and Security Agreement is hereby restated and confirmed in its entirety as
follows:
“Fixed Charge Ratio”
 
(A)  If there is no Total Funded Debt outstanding in the fiscal quarter in which
a Distribution is paid or in the fiscal quarter immediately following such
fiscal quarter:
 
The sum of EBITDA, plus 150% of paid Distributions, divided by the sum of (i)
interest expense, plus (ii) income taxes paid, plus (iii) scheduled principal
payments, plus (iv) Unfunded Capital Expenditures, plus (v) paid Distributions.
 
(B)  If there is Total Funded Debt outstanding in the fiscal quarter in which a
Distribution is paid or in the fiscal quarter immediately following such
quarter:
 
 
3

--------------------------------------------------------------------------------

 
The sum of EBITDA, divided by the sum of (i) interest expense, plus (ii) income
taxes paid, plus (iii) scheduled principal payments, plus (iv) Unfunded Capital
Expenditures, (v) plus paid Distributions.  (In the event an amount attributable
to a paid Distribution was added to the numerator of the Fixed Charge Ratio
pursuant to subparagraph (A) above during the testing period in question, that
amount shall continue to be included in the numerator for purposes of
determining the Fixed Charge Ratio pursuant to this subparagraph (B)).
 
(In calculating the denominator of the Fixed Charge Ratio: (i) any deferred
portion of a purchase price required to be paid by the Borrower in connection
with a Permitted Acquisition shall not be considered; and (ii) solely for the
relevant reporting periods, the Permitted Dividend, if made, shall not be
considered in calculating the numerator and denominator of the Fixed Charge
Ratio).
 
6. Section 1.1 of the Original Loan and Security Agreement is hereby amended by
deleting the definition of “Modified Current Ratio.”
7. The first sentence of the definition of “Letter of Credit Applicable Margin”
found in Section 1.1 of the Original Loan and Security Agreement is hereby
amended and restated in its entirety as follows:
 
Letter of Credit Applicable Margin: - The amount determined in accordance with
the ratio of the Borrower’s Total Funded Debt to EBITDA as set forth in the
following matrix:
 
 
Tier
Total Funded
Debt to EBITDA
Letter of Credit
Applicable Margin
V
≥ 2.75x
2.25% per annum
IV
≥ 2.25x but <2.75x
2.00% per annum
III
≥ 1.75x but <2.25x
1.75% per annum
II
≥ 1.25x but <1.75x
1.50% per annum
I
< 1.25x
1.25% per annum

8. The definition of “Permitted Dividend” found in Section 1.1. of the Original
Loan and Security Agreement is hereby amended and restated in its entirety as
follows:
“Permitted Dividend” - A one-time dividend of up to $1.00 per share declared in
2015, and payable to the shareholders of RCM in an aggregate amount not to
exceed $13,000,000, which will be substantially paid on or before December 31,
2015 and which
 
 
4

--------------------------------------------------------------------------------

 
 
amount includes 2015 Unvested Dividend Equivalents (as defined below).  All
Parties acknowledge that certain employees, directors and contractors hold
dividend equivalent rights under unvested restricted share unit agreements which
dividend equivalent rights shall be accrued before December 31, 2015 but paid
after December 31, 2015 (the “2015 Unvested Dividend Equivalents”).  In no event
shall the 2015 Unvested Dividend Equivalents exceed $500,000.00.
 
9. Section 2.5(b) of the Original Loan and Security Agreement is hereby amended
and restated in its entirety as follows:
 
(b)           Unused Line Fee.  So long as the Revolving Credit Facility is
outstanding and has not been terminated pursuant to the terms hereof, the
Borrower shall unconditionally pay to the Agent, for the benefit of the Lenders
in accordance with their Pro Rata Percentages, a non-refundable fee (the “Unused
Line Fee”) based on the Borrower’s financial condition, tested quarterly, as
follows:
 
 
Tier
Total Funded
Debt to EBITDA
Unused Line Fee
V
≥ 2.75x
22.5 b.p.
IV
≥ 2.50x but <2.75x
20.0 b.p.
III
≥ 2.25x but <2.50x
15.0 b.p.
II
≥ 1.25x but < 2.25x
12.5 b.p.
I
< 1.25x
10.0 b.p.

 
The Unused Line Fee shall be charged on the average daily unused portion of the
Revolving Credit Facility calculated by subtracting the sum of the average daily
outstanding balance of all Revolving Credit Loans and Letter of Credit
Outstanding from $35,000,000.  The Unused Line Fee shall be computed and paid on
a quarterly basis, in arrears, on the first day of each April, July, October and
January, and on the earlier of (i) the Revolving Credit Maturity Date or the
date on which the Revolving Credit Facility is terminated by the Borrower
pursuant to Section 2.1(d) hereof, and, in the event the Borrower requests a
Line Reduction as provided in Section 2.1(d) hereof, on the effective date of
such reduction.
 
10. Section 6.9(c) of the Original Loan and Security Agreement is hereby amended
and restated in its entirety as follows:
 
 
(c)
(i)
On or before October 3, 2015, the Total Funded Debt to EBITDA ratio shall at no
time exceed a maximum ratio of 2.75x;

 
 
5

--------------------------------------------------------------------------------

 
(ii)           After October 3, 2015, but prior to April 2, 2016, the Total
Funded Debt to EBITDA ratio shall at no time exceed a maximum ratio of 3.25x.
 
(iii)           On and after April 2, 2016, but prior to October 3, 2016, the
Total Funded Debt to EBITDA ratio shall at no time exceed a maximum ratio of
3.00x.
 
(iv)           On and after October 3, 2016, the Total Funded Debt to EBITDA
ratio shall not exceed a maximum ratio of 2.75x
 
(v)           By way of clarification, and not in limitation of the foregoing,
in all events on and after October 3, 2016, the Total Funded Debt to EBITDA
ratio shall not exceed a maximum ratio of 2.75x.
 
11. Section 7.6 of the Original Loan and Security Agreement is hereby amended
and restated in its entirety as follows:
 
Distributions, Redemptions and Other Indebtedness: The Borrower shall not: (a)
declare or pay or make any forms of Distribution to its shareholders, their
successors or assigns other than (i) the Permitted Dividend, and (ii)
Distributions constituting the repurchase of RCM’s outstanding stock, provided
that from and after December 12, 2014, the total amount of such Distributions
shall not exceed $7,500,000, in the aggregate; (b) make any prepayments on any
existing or future indebtedness for borrowed money to any Person without the
prior written consent of the Agent which consent will not be unreasonably
withheld; or (c) hereafter borrow money other than from Lenders hereunder except
(i) in connection with borrowed money giving rise to a Permitted Lien under
Section 7.3(d) and, (ii) in connection with Permitted Acquisitions, subordinated
Sellers Notes on terms and conditions reasonably acceptable to the
Agent.  Solely for purposes of this Section 7.6, any deferred portion of a
purchase price which may be required to be paid by the Borrower in connection
with a Permitted Acquisition, based on the performance of the acquired business
following the Permitted Acquisition, shall not be considered “borrowed money.
 
12. Exhibit 6.11 of the Original Loan and Security Agreement is hereby deleted
in its entirety and replaced with the form of Compliance Certificate attached as
Exhibit A to this Amendment.
 
 
6

--------------------------------------------------------------------------------

 
13. The Bank hereby approves as a “Permitted Asset or Stock Sale” (as such term
is defined under the Original Loan and Security Agreement), the sale by Business
Support Group of Michigan, Inc. for a purchase price not to exceed $550,000.00
of substantially all of its operating assets relating solely to its business
involving QAD enterprise applications for business solutions (but excluding all
cash and cash equivalents, all prepaid amounts, all deposits and all accounts
receivable.)
14. The initial Applicable LIBOR Rate Margin, Applicable Prime Rate Margin,
Letter of Credit Applicable Margin, and Unused Line Fee shall be based on Tier V
until such time as the “Total Funded Debt to EBITDA” ratio is next retested and
the Compliance Certificate delivered pursuant to the provisions of the Original
Loan and Security Agreement, at which point the provisions of the Original Loan
and Security Agreement, as amended hereby, will control.
15. Pursuant to the terms of the Original Loan and Security Agreement, as
amended herein, the Borrower has provided to the Bank, as security for the
payment and performance of any and all of the Obligations and the performance of
all other obligations and covenants of Borrower under the Original Loan and
Security Agreement, as amended herein, the Restated Credit Note, and each other
Loan Document, certain or contingent, now existing or hereafter arising, which
are now, or may at any time or times hereafter be owing by Borrower to Bank, a
first priority, perfected security interest in the Collateral.  The Borrower
hereby ratifies and confirms the liens and security interests granted under the
Original Loan and Security Agreement; and further ratifies and confirms, without
condition, that (a) such liens and security interests shall secure the payment
and performance of any and all of the Obligations and the performance of all
other obligations and covenants of Borrower under the Original Loan and Security
Agreement, as amended herein, the Restated Credit Note, and each other Loan
 
 
7

--------------------------------------------------------------------------------

 
Document, certain or contingent, now existing or hereafter arising, which are
now, or may at any time or times hereafter be owing by Borrower to Bank, and (b)
the perfected status and priority of such liens and security interests shall not
be affected in any way by the amendments to the Original Loan and Security
Agreement, as set forth herein.  The Borrower acknowledges that the outstanding
principal amounts of the Restated Credit Note are due and owing without any
claim, defense or set-off.
16. All representations, warranties and covenants of the Borrower contained in
the Original Loan and Security Agreement, are hereby ratified and confirmed
without condition as if made anew upon the execution of this Amendment and are
hereby incorporated by reference.  All representations, warranties and covenants
of the Borrower, whether hereunder, or contained in the Original Loan and
Security Agreement, shall remain in full force and effect until all amounts due
under the Original Loan and Security Agreement, as amended herein, the Restated
Credit Note and each other Loan Document, are satisfied in full.
17. Except as modified by the terms hereof, all terms, provisions and conditions
of the Original Loan and Security Agreement, and each other Loan Document, are
in full force and effect, and are hereby incorporated by reference as if set
forth herein.  This Amendment and the Original Loan and Security Agreement shall
be deemed as complementing and not restricting the Bank’s rights hereunder or
thereunder.  If there is any conflict or discrepancy between the provisions of
this Amendment and any provision of the Original Loan and Security Agreement,
the terms and provisions of this Amendment shall control and prevail.
18. As a condition precedent to the effectiveness of this Amendment,
simultaneously with the execution and delivery of this Amendment, the Borrower
shall deliver to the Bank the following:
 
 
8

--------------------------------------------------------------------------------

 
(a) Payment by the Borrower to the Bank of an amendment fee in the amount of
$30,000.00;
 
(b) An incumbency certificate for each Borrower identifying all authorized
officers, with specimen signatures;
 
(c) Certified copies of resolutions of the directors of each Borrower
authorizing the execution, delivery and performance of this Amendment, and any
other document hereunder, which resolutions shall be in form and substance
satisfactory to the Bank in its sole discretion; and
 
(d) Uniform Commercial Code, judgment, federal and state tax lien searches
against each Borrower, at the Borrower’s expense, showing that the Collateral is
not subject to any Liens except for Permitted Liens, together with Good Standing
Certificates from each Borrower’s state of creation.
 
19. The Borrower hereby represents, warrants and certifies to the Bank that no
Event of Default or Unmatured Event of Default has occurred and is presently
existing under the Loan Documents.
20. This Amendment (a) shall be construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania; (b) shall inure to the benefit of, and
be binding upon, the parties hereto and their respective successors and assigns;
(c) may be executed in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument; and (d) may only be amended or modified pursuant to a writing signed
by the parties hereto.
21. THE BORROWER HEREBY WAIVES ANY AND ALL RIGHTS WHICH IT MAY HAVE TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION COMMENCED BY OR AGAINST THE BANK WITH
RESPECT TO THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO.
22. The Borrower hereby agrees that it will pay, or cause to be paid or
reimburse the Bank for, all of the Bank’s costs and expenses in connection with
this Amendment, including without limitation the fees of its legal counsel.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their respective officers thereunto duly authorized, as of the
14th day of December, 2015.
 
BORROWER:
RCM TECHNOLOGIES, INC.
 
By:
  /s/ Kevin D. Miller  
Print Name:
  Kevin D. Miller  
Title:
  CFO        
RCM TECHNOLOGIES (USA), INC.
 
By:
  /s/   Kevin D. Miller  
Print Name:
    Kevin D. Miller  
Title:
  CFO        
PROGRAMMING ALTERNATIVES OF MINNESOTA, INC.
 
By:
  /s/   Kevin D. Miller  
Print Name:
    Kevin D. Miller  
Title:
  CFO        
RCMT DELAWARE, INC.
 
By:
  /s/   Kevin D. Miller  
Print Name:
    Kevin D. Miller  
Title:
  CFO        
RCM TECHNOLOGIES CANADA CORP.
 
By:
  /s/   Kevin D. Miller  
Print Name:
    Kevin D. Miller  
Title:
  CFO        
BUSINESS SUPPORT GROUP OF MICHIGAN, INC.
 
By:
  /s/   Kevin D. Miller  
Print Name:
    Kevin D. Miller  
Title:
  CFO


 
10

--------------------------------------------------------------------------------

 

 
AGENT:
CITIZENS BANK OF PENNSYLVANA,
as Administrative Agent and Arranger
     
By:
  /s/ Derrick R. Davis  
Print Name:
  Derrick R. Davis  
Title:
  SVP      
LENDERS:
CITIZENS BANK OF PENNSYLVANIA,
as Lender
 
By:
  /s/ Derrick R. Davis  
Print Name:
  Derrick R. Davis  
Title:
  SVP


 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT 6.11
 
COMPLIANCE CERTIFICATE
 
 
 
____________, 20____        
 
Derrick R. Davis, Senior Vice President
Citizens Bank of Pennsylvania
2001 Market Street
Suite 600
Philadelphia, Pennsylvania  19103
 
Dear Mr. Davis:
 
I have reviewed the Second Amended and Restated Loan and Security Agreement
dated February __, 2009, between RCM Technologies, Inc. and its subsidiaries
(collectively, the “Borrower”) and Citizens Bank of Pennsylvania, as heretofore
amended (collectively, the “Loan Agreement”).
 
I hereby certify AS OF _________________, 20___ that (a) the Borrower has
observed, performed and complied with each and every one of its respective
undertakings contained in the Loan Agreement, and (b) there does not exist any
Event of Default or any Unmatured Event of Default (as each such term is defined
in the Loan Agreement).
 
Attached hereto is a copy of the calculations required by Section 6.11 of the
Loan Agreement showing compliance with Section 6.9 of the Loan Agreement.
 
Sincerely,
     
Name:
   
Title:
 

 

 
 

--------------------------------------------------------------------------------

 

 
RCM Technologies, Inc.
Covenant Compliance
As of
 
, 20
   
($ in thousands)

 
*All terms utilized herein have meanings ascribed to them in the Loan Agreement
 
6.9(a)
Fixed Charge Ratio (tested on rolling four quarter basis)
               
A.
If there is no Total Funded Debt outstanding in the fiscal
quarter in which a Distribution is paid or in the fiscal
quarter immediately following such fiscal quarter:
 
$
             
The Sum Of:
       
EBITDA,
 
$
   
150% of paid Distributions (excluding the Permitted Dividend)
 
$
   
Total
 
$
             
Divided By Sum Of:
       
Interest Expense
 
$
   
Income Taxes Paid
 
$
   
Scheduled Principal Payments
 
$
   
Unfunded Capital Expenditures
 
$
   
Distributions Paid (excluding the Permitted Dividend)
 
$
     
Total
 
$
   
Actual Fixed Charge Ratio
 
$
   
Maximum Fixed Charge Ratio
       
Compliance
   
Yes/No
         
B.
If there is Total Funded Debt outstanding in the fiscal
quarter in which a Distribution is paid or in the fiscal
quarter immediately following such fiscal quarter:
                 
EBITDA
 
$
             
Divided By The Sum Of:
       
(i)
Interest Expense
 
$
   
(ii)
Income Taxes Paid
 
$
   
(iii)
Scheduled Principal Payments
 
$
   
(iv)
Unfunded Capital Expenditures
 
$
   
(v)
Paid Distributions (excluding the Permitted Dividend)
 
$
     
Total
 
$
   
(In the event an amount attributable to a paid Distribution
was added to the numerator of the Fixed Charge Ratio
pursuant to subparagraph A. above during the testing period
in question, that amount shall continue to be included in the
numerator for purposes of determining the Fixed Charge
Ratio pursuant to this subparagraph B).
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

           
Minimum Fixed Charge Ratio
       
Compliance
   
Yes/No
         
6.9(b)
Capital Expenditures and Purchase Money Financing
(tested on rolling four quarter basis)
 
Total Capital Expenditures
 
$
   
Total Purchase Money Financing (excluding Acquisitions)
 
$
     
Total
 
$
   
Maximum Capital Expenditures and Purchase
       
Money Financing
 
$
   
Compliance
   
Yes/No
         
6.9(c)
Total Funded Debt to EBITDA (tested on rolling four quarter basis)
 
Total Funded Debt
 
$
   
EBITDA
 
$
   
Actual Total Funded Debt to EBITDA
 
$
   
Maximum Total Funded Debt to EBITDA
       
Compliance
   
Yes/No
         

 